DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen (US 2011/0047459) in view of Loeffler (US 2014/0015773).
As per claim 1, Van Der Westhuizen discloses a laptop computer (Fig. 1; [0059]) comprising:
a display portion comprising a primary display (#12; [0059]); and
a base portion coupled to the display portion ([0059]; where Fig. 1 discloses the laptop PC includes a base portion coupled to the display portion), comprising:
a keyboard (#15) comprising a set of keys ([0062]; [0064]):

a key web defining a set of keyboard openings, each key of the set of keys extending through a respective keyboard opening of the set of keyboard openings ([0073]);
a first touch-sensitive input region (Fig. 6, i.e., middle region of touch-sensitive display #14.3) along a first side (i.e., middle side) of the keyboard (#15; [0066]) and defining:
a first portion (#26) having a first surface texture and defining a first trackpad region ([0066]; where a first portion #26 having a first surface texture is inherently present on touch-sensitive display #14.3 defining a first trackpad region); and
a second portion (#24) surrounding the first portion (#26; [0066]); and 
a second touch-sensitive input region (#54) along a second side (i.e., left side) of the keyboard (#15; [0071]);
a first display under the first touch-sensitive input region (i.e., middle region) and configured to display a graphical output through the second portion (#24) of the first touch-sensitive input region (i.e., middle region), the graphical output defining a second trackpad region larger than the first trackpad region ([0066]; where the graphical output defining a second trackpad region of virtual touchpad #24 larger than the first trackpad region #26); and
a second display under the second touch-sensitive input region (#54; [0071]).

Loeffler teaches a second portion (Fig. 3, #28) having a second surface texture, the second surface texture having a different roughness than the first surface texture ([0022]-[0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the tactile elements disclosed by Loeffler to the second portion disclosed by Van Der Westhuizen so as to enable a user to readily identify where user controls are located on the screen without the user having to look at the user interface screen (Loeffler: [0023]).
As per claim 2, Van Der Westhuizen in view of Loeffler discloses the laptop computer of claim 1, wherein:
the light-transmissive cover further defines a third touch-sensitive input region (Van Der Westhuizen: Fig. 3, #14.1) along a third side (Van Der Westhuizen: i.e., along a left side and a right side) of the keyboard (Van Der Westhuizen: #15; [0064]);
the base portion further comprises a third display under the third touch-sensitive input region (Van Der Westhuizen: #24; [0066]; [0071]);
the first touch-sensitive input region (Van Der Westhuizen: Fig. 31, #56) corresponds to a palm rest region that is below the keyboard (Van Der Westhuizen: #15);
the second touch-sensitive input region corresponds to a left side of the keyboard (#15) and is not positioned below the keyboard (Van Der Westhuizen: Fig. 6);

the first display has an equal or higher resolution than the second display and the third display (Van Der Westhuizen: [0060]; [0067]).
As per claim 3, Van Der Westhuizen in view of Loeffler discloses the laptop computer of claim 2, wherein:
the base portion includes a housing component (Van Der Westhuizen: [0059]; where Fig. 3 disclosed the laptop PC includes the base portion includes a housing component); and
the light-transmissive cover is a monolithic glass member that is attached to the housing component (Van Der Westhuizen: [0073]).
As per claim 4, Van Der Westhuizen in view of Loeffler discloses the laptop computer of claim 1, wherein the second surface texture of the second portion (Loeffler: #28) is smoother than the first surface texture of the first portion (Loeffler: #26; [0022]-[0023]).
As per claim 5, Van Der Westhuizen in view of Loeffler discloses the laptop computer of claim 1, wherein the light-transmissive cover further defines a continuous input surface (Van Der Westhuizen: #14.3) extending over the first touch-sensitive input region and the second touch-sensitive input region (Van Der Westhuizen: [0063]; [0066]).
As per claim 6, Van Der Westhuizen in view of Loeffler discloses the laptop computer of claim 1, further comprising a light source configured to illuminate the key web (Van Der Westhuizen: [0073]; where a light source is inherently present).

the light source is configured to:
in a first mode of operation, illuminate a first portion of the key web with a first illumination pattern (Van Der Westhuizen: [0073]); and
in a second mode of operation, illuminate a second portion of the key web with a second illumination pattern (Van Der Westhuizen: [0073]); and
the first portion of the key web overlaps with the second portion of the key web (Van Der Westhuizen: [0073]).
As per claim 8, Van Der Westhuizen discloses a laptop computer (Fig. 1; [0059]) comprising:
a display portion comprising a primary display (#12) configured to display a graphical user interface ([0064]; [0071]); and
a base portion coupled to the display portion ([0059]; where Fig. 1 discloses the laptop PC includes a base portion coupled to the display portion), comprising:
a keyboard (#15) comprising a set of keys ([0062]; [0064]); 
a light-transmissive cover (#14; [0060]; where secondary display #14 is functionally equivalent to a light-transmissive cover) defining:
a keyboard opening, the set of keys extending at least partially through the keyboard opening ([0073]);
a first touch-sensitive input region (Fig. 6, i.e., middle region of touch-sensitive display #14.3) along a bottom side of the keyboard (#15) and including a first region (#26) having a first surface texture and a second region (#24) that at least partially 
a second touch-sensitive input region (#54) along a left side or a right side of the keyboard (#15; [0071]);
a first display positioned under the first touch-sensitive input region (i.e., middle region) and configured to display a graphical output through the light-transmissive cover (#14; [0060]; [0066]), the graphical output defining an expanded trackpad region larger than the trackpad region ([0066]; where the graphical output defining an expanded trackpad region of #24 larger than the trackpad region of #26); and
a second display under the second touch-sensitive input region (#54; [0071]).
However, Van Der Westhuizen does not teach a second region has a second surface texture that is different than the first surface texture.
Loeffler teaches a second region (Fig. 3, #28) has a second surface texture that is different than the first surface texture ([0022]-[0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the tactile elements disclosed by Loeffler to the second region disclosed by Van Der Westhuizen so as to enable a user to readily identify where user controls are located on the screen without the user having to look at the user interface screen (Loeffler: [0023]).
As per claim 15, Van Der Westhuizen discloses a laptop computer (Fig. 1; [0059]) comprising:

a base portion pivotally coupled to the display portion (Figs. 1 and 3 discloses the laptop PC includes a base portion pivotally coupled to the display portion), comprising:
a keyboard (#15) comprising a set of electromechanical keys ([0064]; [0072]-[0073]);
a light-transmissive cover (#14; [0060]; where secondary display #14 is functionally equivalent to a light-transmissive cover) defining:
a first input region (Fig. 6, i.e., middle region of touch-sensitive display #14.3) along a first side (i.e., middle side) of the keyboard (#15; [0066]) and defining:
a first portion (#26) defining a trackpad region and having a first surface texture ([0066]; where a first portion #26 having a first surface texture is inherently present on touch-sensitive display #14.3 defining a trackpad region); and
a second portion (#24) surrounding the first portion (#26; [0066]); and 
a second input region (#54) along a second side (i.e., left side) of the keyboard ([0071]), the first side (i.e., middle side) being a different side than the second side (i.e., left side; [0071]);
a touch sensing system configured to detect touch inputs applied to the first input region (i.e., middle region) and the second input region (#54; [0066]; [0071]); and
an additional display positioned under the light-transmissive cover ([0071]) and configured to:

display, through the second input region (#54), a second graphical output associated with the application program ([0071]).
However, Van Der Westhuizen does not teach a second portion having a second surface texture, the second surface texture having a different roughness than the first surface texture.
Loeffler teaches a second portion (Fig. 3, #28) having a second surface texture, the second surface texture having a different roughness than the first surface texture ([0022]-[0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the tactile elements disclosed by Loeffler to the second portion disclosed by Van Der Westhuizen so as to enable a user to readily identify where user controls are located on the screen without the user having to look at the user interface screen (Loeffler: [0023]).
As per claim 16, Van Der Westhuizen in view of Loeffler discloses the laptop computer of claim 15, wherein:
the first side (Van Der Westhuizen: i.e., middle side) of the keyboard (Van Der Westhuizen: #15) is a palm rest region below the keyboard (Van Der Westhuizen: Fig. 31, #15); and
the second side (Van Der Westhuizen: i.e., left side) of the keyboard (Van Der Westhuizen: #15) is a lateral side of keyboard (Van Der Westhuizen: [0071]).
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen in view of Loeffler and further in view of Kurita (US 2012/0327008).
As per claim 9, Van Der Westhuizen in view of Loeffler discloses the laptop computer of claim 8, wherein:
in a first mode of operation: a second touch input applied within the second region (Van Der Westhuizen: #24) and outside of the first region (Van Der Westhuizen: #26) does not control the cursor displayed by the graphical user interface (Van Der Westhuizen: [0071]). 
However, the prior art of Van Der Westhuizen and Loeffler do not explicitly teach in a first mode of operation: a first touch input applied within the first region controls a cursor displayed by the graphical user interface; and
in a second mode of operation: the first display displays the graphical output defining the expanded trackpad region; and
a third touch input applied within the expanded input region controls the cursor displayed by the graphical user interface.
Kurita teaches in a first mode of operation: a first touch input applied within the first region (Fig. 2, #30) controls a cursor (#20) displayed by the graphical user interface ([0027]); and
in a second mode of operation: the first display displays the graphical output defining the expanded trackpad region ([0027]; [0064]); and
a third touch input applied within the expanded input region controls the cursor (#20) displayed by the graphical user interface (Fig. 7; [0064]).

As per claim 10, Van Der Westhuizen in view of Loeffler in view of Kurita discloses the laptop computer of claim 9, wherein:
the first surface texture (Loeffler: #26) of the first region has a first roughness (Loeffler: [0022]-[0023]); and
the second surface texture (Loeffler: #28) of the second region has a second roughness that is smoother than the first roughness (Loeffler: [0022]-[0023]).
As per claim 12, Van Der Westhuizen in view of Loeffler in view of Kurita discloses the laptop computer of claim 9, wherein:
the laptop computer further comprises a haptic actuator (Kurita: Fig. 3, #15B) coupled to the light-transmissive cover (Kurita: #15A; [0025]; [0033]); and
in the second mode of operation, the haptic actuator (Kurita: #15B) produces a haptic output via the light-transmissive cover (Kurita: #15A) in response to detecting a fourth touch input that is inside of the expanded input region and outside of the first region (Kurita: #30; [0065]).
As per claim 13, Van Der Westhuizen in view of Loeffler in view of Kurita discloses the laptop computer of claim 12, wherein the haptic output is configured to reduce a tactile difference between the first region and the second region when a finger is slid across the second region (Loeffler: [0022]-[0023]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen in view of Loeffler in view of Kurita in view of Birnbaum (US 2011/0095994).
As per claim 11, Van Der Westhuizen in view of Loeffler in view of Kurita discloses the laptop computer of claim 10.
However, the prior art of Van Der Westhuizen, Loeffler and Kurita do not teach the graphical output resembles a visual appearance of the first surface texture.
Birnbaum teaches the graphical output resembles a visual appearance of the first surface texture ([0044]; [0047]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first surface texture of Van Der Westhuizen in view of Loeffler and Kurita displayed according to Birnbaum so as to determine a display signal based at least in part on information input by the user about the static surface feature (Birnbaum: [0043]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen in view of Loeffler in view of Kurita in view of Kessler (US 2015/0109223).
As per claim 14, Van Der Westhuizen in view of Loeffler in view of Kurita discloses the laptop computer of claim 12.
However, the prior art of Van Der Westhuizen, Loeffler and Kurita do not explicitly teach the fourth touch input includes an applied force; and
the haptic output is produced in response to determining that the applied force exceeds a threshold force.
Kessler teaches the touch input includes an applied force ([0030]-[0031]); and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the force detecting capability disclosed by Kessler to the invention of Van Der Westhuizen in view of Loeffler and Kurita so as to provide haptic feedback in response to the application of the force signal above a threshold.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen in view of Loeffler in view of Birnbaum.
As per claim 19, Van Der Westhuizen in view of Loeffler discloses the laptop computer of claim 16, wherein:
the graphical user interface of the application program includes a first portion of an image (Van Der Westhuizen: [0071]-[0072]);
the second graphical output includes a second portion of the image (Van Der Westhuizen: [0071]-[0072]).
However, the prior art of Van Der Westhuizen and Loeffler do not teach the first graphical output resembles a visual appearance of the first surface texture.
Birnbaum teaches the first graphical output resembles a visual appearance of the first surface texture ([0044]; [0047]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first surface texture of Van Der Westhuizen in view of Loeffler displayed according to Birnbaum so as to determine a 
As per claim 20, Van Der Westhuizen in view of Loeffler in view of Birnbaum discloses the laptop computer of claim 19, wherein:
the second portion of the image is all of the image (Van Der Westhuizen: [0072]);
the second graphical output further includes a movable preview window (Van Der Westhuizen: [0072]); and
the first portion of the image corresponds to a segment of the image within the movable preview window (Van Der Westhuizen: [0071]-[0072]).
Allowable Subject Matter
The indicated allowability of claims 9-14 is withdrawn in view of the newly discovered reference to Kurita.  Rejections based on the newly cited reference follow.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a laptop computer comprising a first display under the first touch-sensitive input region and a second display under the second touch-sensitive input region does not teach or fairly suggest the additional display is configured to display the first graphical output and the second graphical output when the application program is active; and when a different application program is active: display a third graphical output instead of the first graphical output, the third graphical output defining a third trackpad region that at least partially encompasses the first trackpad region; and .
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622 
                                                                                                                             

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622